PER CURIAM.
Progressive Select Insurance Company (“Progressive”) seeks certiorari review of a final order of the circuit court, sitting in its appellate capacity. The circuit court affirmed the county court’s ruling that, under our PIP statute, a provider of emergency services, such as Florida’s Emergency Physicians (“FEP”), that timely submits its bill within the thirty-day window contemplated by section 627.736(4)(c), Florida Statutes (2012), is entitled to have its bill paid, regardless of the existence of a deductible in the insured’s insurance contract.1
In Metropolitan Casualty Insurance Company v. Emergency Physicians of Central Florida, LLP, 178 So.3d 927 (Fla. 5th DCA 2015), and Mercury Insurance Co. v. Emergency Physicians of Central Florida, 40 Fla. L. Weekly D2364, 182 So.3d 661, 2015 WL 6022040 (Fla. 5th DCA Oct. 16, 2015), we have recently rejected this position and quashed identical orders. As in Metropolitan Casualty and Mercury Insurance, we grant the writ and quash the circuit court’s order.
PETITION for WRIT OF CERTIORA-RI GRANTED; ORDER QUASHED.
ORFINGER, BERGER, and LAMBERT, JJ., concur.

. In this case, Progressive first applied the insured’s $250 deductible to FEP’s claim and paid FEP the net balance it was entitled to receive under section 627.736(l)(a), Florida Statutes (2012).